MISCELLANEOUS SUPREME COURT DISPOSITIONS
ORDER GRANTING MOTION TO SEVER AND REMAND;  AMENDING CASE CAPTION;
DISMISSING PETITION FOR REVIEW IN S056157;
AND ORDER ALLOWING PETITION FOR REVIEW IN S056508,
VACATING DECISION OF THE COURT OF
APPEALS AND
REMANDING TO COURT OF APPEALS FOR RECONSIDERATION
STATE OF OREGON,
Plaintiff-Respondent,
Petitioner on Review,
v.
FORREST CLAYTON NORMAN,
Defendant-Appellant,
Respondent on Review.
Tillamook County Circuit Court
031183; A125399; S056157
STATE OF OREGON,
Plaintiff-Respondent,
Petitioner on Review,
v.
FORREST CLAYTON NORMAN,
Defendant-Appellant,
Respondent on Review.
Tillamook County Circuit Court
031199; A125400; S056508
Respondent on review's motion to sever and remand is granted.  As to appellate case number
A125399 (trial court number 031183), the petition for review will remain assigned the original
Supreme Court number in this case, S056157.  As to appellate case number A125400 (trial court
number 031199), the petition for review is now assigned Supreme Court number S056508.  The
case caption is amended as shown above.
The petition for review in S056157, is dismissed.  The court remands trial court number 031183,
A125399, for resentencing, based on the opinion of the Court of Appeals in this case.
Respondent's petition for review is allowed.  The decision of the Court of Appeals is vacated, and
case is remanded to the Court of Appeals for reconsideration in light of State v. Ramirez, 343 Or
505, 173 P3d 817 (2007), adh'd to on recons, 344 Or 195, 179 P3d 673 (2008) and State v. Fults,
343 Or 515, 173 P3d 822 (2007).
October 3, 2008
Rives Kistler
Presiding Justice